Citation Nr: 9930985	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-08 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for the residuals of a 
nose injury.

4.  Entitlement to service connection for a spot on the lung 
secondary to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from September 1988 to 
January 1992.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that the RO has characterized issues one 
through three as whether new and material evidence has been 
presented.  However, as explained below, the Board finds that 
these issues should be as stated on the title page.  


FINDINGS OF FACT

1.  The appellant was diagnosed with a chronic disease, 
asthma, in service; he carries a current diagnosis of asthma.

2.  The appellant has reported an injury to his nose in 
service.

3.  The appellant suffers from a nose disability which has 
been medically linked to the reported inservice injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for asthma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for the 
residuals of a nose injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in a rating decision dated in December 
1993, the appellant's claims for service connection for 
asthma, a gastrointestinal disorder, and residuals of a nose 
injury were denied.  Notice of that decision was sent to the 
address the appellant had provided on his original claim 
form, dated in November 1992.  The Board notes, however, that 
report of a VA examination, dated in February 1993, indicates 
a different mailing address than the address provided on his 
original claim form.  The appellant asserts that he never 
received the notice of the December 1993 rating decision.  
Given that VA had notice of a new address, that notice of the 
December 1993 rating action was sent to a prior address, and 
given his assertions that he did not receive notice of the 
rating action, resolving any doubt in favor of the appellant, 
the Board finds that the December 1993 rating action is not a 
final decision.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

I.  Service connection for asthma.

The appellant's service medical records include his service 
entrance examination, dated in July 1988, which does not 
report asthma or any pulmonary disability.  A dental 
treatment note, dated in June 1991, indicates that he had 
asthma and was taking Proventil.  A treatment note submitted 
by the appellant himself, dated in August 1991, indicates 
that he reported complaints of sudden onset dyspnea.  His 
past medical history included asthma.  Examination of the 
lungs showed positive sternal retractions, diminished breath 
sounds in all field, and positive maxillary sinus tenderness.  
The assessment was "[a]sthma/[s]inusitis/[a]llergic 
rhinitis."  An addendum report, signed by the same treating 
physician, indicates that the attack occurred acutely 20 
minutes after breakfast.  He had eaten a different kind of 
sausage and the examiner's assessment was possible food 
allergy versus airborne allergen triggering the attack. 

Post-service medical evidence of record includes a treatment 
report dated in October 1994 which indicates that the 
appellant reported an asthma attack several days earlier.  He 
complained of wheezing and green phlegm.  Examination showed 
bilateral nasal edema and mild wheezing in the lungs.  The 
impression was upper respiratory infection and question of 
asthma.  An April 1996 treatment note indicates that the 
appellant "says 'asthma' has been bothering him."  
Examination showed that he was not short of breath at rest.  
There were some faint expiratory wheezes which cleared with 
deep inspiration.  Chest was essentially clear to 
auscultation and percussion, with good air movement.  The 
assessment was asthma exacerbation.

The Board finds that the evidence of record is sufficient to 
well-ground the appellant's claim for service connection for 
asthma.  The service medical record indicate a diagnosis of a 
chronic disease, asthma.  In addition, post-service medical 
records indicate that he continues to suffer from such 
disease.  Assuming the truth of all this evidence, the Board 
must conclude that the claim is well-grounded.

II.  Service connection for residuals of a nose injury.

The appellant contends that he suffered an accidental injury 
to his nose in service, and that as a result, he now suffers 
from a disability of the nose.  The appellant's service 
medical records, which appear to be incomplete, do not 
contain any evidence of a nose injury.  Post-service medical 
evidence of record consists of a report of a VA examination, 
dated in February 1993, which indicates that he reported that 
he injured his nose in a motor vehicle accident in service in 
1990.  Examination showed the nasal dorsum to be deviated.  
There was a depression at the nasion.  Examination of the 
nasal cavity showed significant deviation of his septum.  The 
assessment was traumatic nasal fracture which occurred in the 
military.  

The Board finds that the evidence of record is sufficient to 
well-ground the appellant's claim for service connection for 
the residuals of a nose injury.  He has indicated that he 
suffered a traumatic injury to his nose in service and he has 
a current disability which has been medically linked to the 
inservice traumatic injury.  As required for well-
groundedness purposes, the Board assumes the truth of this 
evidence, and therefore finds the claim well-grounded. 



ORDER

The claim of entitlement to service connection for asthma is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for the 
residuals of a nose injury is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
asthma and the residuals of a nose injury are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board notes that the medical evidence of record is 
unclear as to whether or not the appellant did in fact suffer 
from, or currently suffers from, asthma.  Therefore, the 
Board finds that prior to further consideration of this 
matter, a VA examination should be conducted.  

The Board also notes that in addition to the claim for 
service connection for asthma, the appellant has also raised 
a claim for service connection for a spot on his lung. Post-
service medical evidence of record include a report of a 
chest x-ray, dated in January 1993, which indicates that the 
appellant had a mass in the right infrahilar region.  A 
report of a chest CT, dated in March 1993, indicates that he 
had a 2 x 3 cm well-defined internally calcified right hilar 
mass, consistent with granulomatous disease (most likely 
histoplasmosis).  A subsequent treatment note, dated in March 
1993, notes the CT Scan findings and indicates a diagnosis of 
granulomatous disease of the chest.  As both asthma and the 
spot on the lung involve a pulmonary disorder, and since the 
etiology of the spot on the lung in unknown (i.e. whether it 
is related to asthma, tuberculosis, or other pulmonary 
disease entitled to presumptive service connection under 
38 U.S.C.A. § 1112), the Board finds the two claims 
inextricably intertwined.  See, generally, Harris v. 
Derwinski, 1 Vet.App. 180 (1991); Anglin v. West, 11 Vet.App. 
361 (1998).  Therefore, the claim for service connection for 
the spot on the lung is also being remanded.    

The appellant has reported that there was a line of duty 
investigation as well as a military police report as a result 
of the motor vehicle accident which caused the injury to his 
nose.  He also reported that he had possession of a medical 
record pertaining to the use of cocaine in the treatment of 
his nose because of his concern for problems that may arise 
should he undergo drug screening.  The Board finds that the 
RO should make the necessary efforts to obtain these records.  

The appellant has reported that he received treatment for his 
gastrointestinal condition at Decatur General; however, these 
records have not been associated with the claims file and the 
RO should take the necessary steps to do so.  See Littke v. 
Derwinski, 1 Vet.App. 90, 92 (1990).  The Board does note 
that a request for these records was made in June 1997.  
However, no records were submitted; the RO should follow-up 
on this matter.  If the RO is unsuccessful in obtaining such 
record, the appellant should be so notified and provided with 
the opportunity to submit them.  See, generally, Robinette v. 
Brown, 8 Vet.App. 69 (1995).    

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's service 
personnel records as well as any military 
police records which may document the 
alleged motor vehicle accident, and 
associate those records with the claims 
file.  All steps taken to obtain any such 
records should be documented.  Negative 
results should be recorded.

2.  The RO should contact the appellant 
and request that he submit any service 
medical records within his possession, to 
include records pertaining to 
administration of cocaine for the 
treatment of his nose injury.  The RO 
should also request that the appellant 
clarify whether he is alleging that any 
disability other than the spot on his 
lung is due to Persian Gulf War service.

3.  The RO should take the necessary 
steps to obtain the appellant's treatment 
records from Decatur General.  If 
attempts to obtain such records are 
unsuccessful, the appellant should be so 
notified and provided with the 
opportunity to procure and submit such 
evidence. 

4.  The RO should take the necessary 
steps to schedule the appellant for a VA 
medical examination with a pulmonary 
specialist.  The examiner is to conduct 
all necessary diagnostic testing.  The 
examiner should then state the diagnosis 
of all pulmonary diseases.  If asthma is 
diagnosed, the examiner should indicate 
whether it is at least as likely as not 
that this was first manifested in 
service.  The examiner should also state 
the etiology of the spot on the 
appellant's lung (granulomatous disease) 
(i.e. related to his asthma, residuals of 
tuberculosis, or coccidioidomycosis, or 
histoplasmosis; etc.).  The claims file, 
to include service and post-service 
medical records, and a copy of this 
remand, must be provided to and reviewed 
by the examiner.    

5.  Once the above has been accomplished, 
the RO should review the evidence of 
record and determine whether further 
development is necessary.  If so, all 
such necessary development should be 
accomplished.  

6.  The RO should then adjudicate the 
claims of entitlement to service 
connection for asthma, a gastrointestinal 
disorder, residuals of a nose injury, and 
a spot on the lung.  If any claim 
(excluding asthma and nose injury) is 
found to be not well-grounded, the RO 
should advise the appellant of the 
evidence necessary to well-ground his 
claim.  See Constantino v. West, No. 96-
1037 (U.S. Vet.App. Aug. 16, 1999).

If the benefits sought on remand are not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claim should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







